DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 8/4/2015. It is noted, however, that applicant has not filed a certified copy of the JP 2015-154045 application as required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of Yamamoto et al. (US 10971481 B2, hereinafter, “Yamamoto”) in view of Radkov et al. (US 7497973 B2, hereinafter “Radkov”).

Regarding claim 1, Yamamoto teaches a light-emitting device (light-emitting device, see claim 1, line 1), comprising: 
a first light-emitting element (first light-emitting element, see claim 1, line 2) having an emission peak wavelength of 430 nm or more and less than 490 nm (see claim 1, lines 2-3); 
a second light-emitting element (second light-emitting element, see claim 1, line 4) having an emission peak wavelength of 490 nm or more and 570 nm or less (see claim 1, lines 4-5); 
a support body (support body, see claim 1, line 6) containing a first lead (first lead, see claim 1, line 6) at which the first light-emitting element is disposed (see claim 1, lines 6-7), a second lead (second lead, see claim 1, line 8) at which the second light-emitting element is disposed (see claim 1, lines 8-9), and a resin package (resin package, see claim 1, line 9) located in a space (space, see claim 1, line 9) between the first lead and the second lead (see claim 1, lines 9-10); and 
a light-transmissive member (light-transmissive member, see claim 1, line 11) containing red phosphor particles (red phosphor particles, see claim 1, lines 11-2) and covering the first light-emitting element and the second light-emitting element (see claim 1, lines 12-13), wherein an upper surface of the first lead (upper surface of the first lead, see claim 1, line 14), an upper surface of the second lead (upper surface of the second lead, see claim 1, lines 14-15) and an upper surface of the resin package (upper surface of the resin package, see claim 1, lines 15-16) are positioned on the same plane (see claim 1, line 16), and a lower surface of the first lead (lower surface of the first lead, see claim 1, lines 16-17), a lower surface of the second lead (lower surface of 
wherein one of the red phosphor particles is located in a top end (top end, see claim 1, line 21) of an interface (interface, see claim 1, line 21) between the first lead and the resin package (see claim 1, lines 21-22), and another of the red phosphor particles is located in a top end of an interface between the second lead and the resin package (see claim 1, lines 22-23), 
wherein a content density (content density, see claim 1, line 25) of the red phosphor particles in the light-transmissive member located in a space (space, see claim 1, line 26) between the first light-emitting element and the second light-emitting element is higher (higher, see claim 1, line 28) in a part below an upper surface of the second light-emitting element than in a part above the upper surface thereof (see claim 1, lines 28-30), and
the red phosphor particles located in the light-transmissive member in the space between the first light-emitting element and the second light-emitting element settle out so as to be in contact with each other (see claim 1, lines 31-34), 
wherein the red phosphor particles include one or more of a phosphor (phosphor, see claim 1, line 36) with the composition represented by 3.5MgO.0.5MgF2.GeO2:Mn4+ (see claim 1, lines 36-39), and 
a composition A2MFe:Mn4+ including one or more selected from the group consisting of K, Li, Na, Rb, Cs and NH4+; one or more elements selected from the 

Yamamoto does not explicitly teach the composition is a fluoride phosphor.

Radkov teaches a light-emitting device (light emitting device, see figures 1-10) having a phosphor (complex fluoride phosphor material, see col 1, lines 9-10) and including a composition A2MFe:Mn4+ (see col 1, line 14);
wherein the composition is a fluoride phosphor (see col 1, lines 9-10);
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the fluoride phosphor as tught by Radkov into the teachings of Yamamoto in order to provide white light by emitting radiation on the material. One of ordinary skill would have been motivated to make this modification because fluoride phosphors are a blend that enables the white light with an optimal combination of color rendering index (CRI) and luminous efficacy of radiation (LER) at any correlated color temperature (CCT) of interest, when excited by the radiation of specific range from the light emitting diode (LED) chip as emitted by a near ultra violet (UV) to green LED.

Regarding claim 7, Yamamoto teaches a backlight (backlight, see claim 7, line 1) comprising: the light-emitting device according to claim 1 (see claim 7, line 2); and 

wherein a light extraction surface (light extraction surface, see claim 7, line 4) of the light-emitting device and the light input portion are disposed facing each other (see claim 7, line 5-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Oh et al. (US 20170018692 A1) discloses a light-emitting device having LEDs laminated with phosphor for emitting red light. A fluorescent substance e.g. quantum dot phosphor and barium-aluminum-magnesium series fluorescent substance, is laminated on the LED chip for emitting green light. Oxygen gas permeability of the molding unit is less than 140 cubic meters. Half amplitude of red light of the phosphor is less than 20 nm. Peak wavelength of the green light of the fluorescent substance is 520-570 nm.
The fluorescent substance is coated with a coating layer that is made of silane halide material so as to prevent moisture from being flowed into the molding unit, thus improving reliability of the fluorescent substance and light maintenance rate of the package. The fluorescent substance emits half amplitude green light/red light so as to improve color reproducibility and luminous intensity of the package.

Tsumori et al. (US 20150357528 A1) discloses a light-emitting device having a resin molding color-renderability improvement element including a double fluoride fluorescent substance that absorbs blue light and emits red light, which is arranged in a location that is outside a region onto which light parallel to the light emission axis of LED light source is emitted, where the region is within a portion onto which light is emitted. The color-rendering improvement element is arranged with respect to the light emission axis of light source in the position of 10-120 degrees of radiation angles.

Seo et al. (US 8704265 B2) discloses a light-emitting device having a package body, electrodes attached to the package body, and at least two light emitting devices electrically connected to the electrodes. Each light emitting device emits light of a different color from the other light emitting devices, and individual phosphor layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875